PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/230,810
Filing Date: 21 Dec 2018
Appellant(s): The Nielsen Company (US), LLC



__________________
Scott D. Salmon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 28, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 5, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The appellant argues, with regard to claim 1 and its dependent claims, that the claims do not recite “Certain Methods of Organizing Human Activity” under Step 2A, Prong 1.
The appellant argues that since “media impression” could be other things such as web pages, television program, radio programs, movies, streaming media, video audio, test, a graphic, news, education material, entertainment media etc. in addition to advertisements that the claim is not directed to advertising, marketing, or sales related activities or behaviors. 
The examiner disagrees with the appellants position.  The appellant admits on Appeal Brief page 16, lines 21-24 that “media impressions” “may include advertisements, but additionally or alternatively include web pages, television programs, radio programs, movies, steaming media, video, auto, test, a graphic, news, educational media, entertainment media, and/or other content or media” as recited in paragraphs 2, 11 and 38 of the appellant’s specification.  As such, the appellant admits that it is an advertising related activity.  Additionally, as disclosed in paragraph 10 of the appellant’s specification, “a media impression (or simply an impression) refers to when a person is exposed to a particular item of media. Each time a person is exposed to the media item constitutes a separate media impression.”  Thus, the collection of media impressions is the organization of the human activity of people being exposed to media and as such is a “Certain Method of Organizing Human Activity”.  Furthermore, even when the media impression are not advertisement impressions, the media impressions are used to determine the number of viewers that viewed “web pages, television programs, radio programs, movies, steaming media, video, auto, test, a graphic, news, educational media, entertainment media, and/or other content or media”.  The purpose of such impressions is for advertising, marketing, or sales related activities. Web pages, television programs, radio programs, movies, steaming media, video, auto, test, a graphic, news, educational media, entertainment media, and/or other content or media use such impression information for marketing and/or sales purposes to entice advertisers to advertise with them; to modify their content so that they are more marketable (appealing) to a larger viewer base such as changing the demographic makeup of the cast of a television program, the types of information provided on a website, the kinds of products offered for sale on a website; and/or to generate their own advertisements describing the popularity of the content to entice more people to watch, listen and/or visit. While the examiner is able to think of a limited number of situations in which media impressions are used that are not advertising, marketing, or sales related activities, these situations would still fall within one of the enumerated buckets under “Certain Methods or Organizing Human Activity” such as determining an actor’s pay in a movie or television show based on a contractual or legal obligation where their pay is linked to the performance or a business relations such as determining whether a show or program is to be renewed or stay on the air.  However, the claims would need to be specifically limited to such situations to avoid being considered anything other than advertising, marketing or sales related activities or behaviors and even then the activity would still, in all likelihood, be considered a Certain Method of Organizing Human Activity as it is merely gathering of data regarding a person’s exposure to an item (a human activity) and the organization of such data by analyzing it, determining results and generating tailored content.
The appellant argues that there is no human activity recited in the claims which would be a key aspect in identifying abstract ideas directed to certain methods of organizing human activity.  While the media impression corresponds to people having accessed media, such media accesses have already occurred in the context of the recitations of claim 1.
The examiner disagrees.  The claims clearly recite the human activity of “media impressions”, which according to paragraph 10 of the appellant’s specification, refers to when a person is exposed to a particular item of media. Each time a person is exposed to the media item constitutes a separate media impression.” While the examiner agrees that the scope of the claims does not include the actual obtaining of said media impressions directly from the user, because the claims assume that such data has already been collected and stored in a database by some other invention, the direct gathering of such information from the user themselves is not required to be considered a “Certain Method of Organizing Human Activity”.  The fact that the claims access a database containing information (gathering information) on a human activity and organize it by analyzing the data, determining results, and generating tailored content (a report) based on the results means that an organization of a human activity is occurring. As such, the claims are clearly directed to a “Certain Method of Organizing Human Activity”.
The appellant argues that the claims do not recite any mathematical concepts.
This argument is moot as the examiner did not directly reject the claims as being directed to a Mathematical Concept in the Final Office Action dated October 5, 2021.  In the Final Office Action, the examiner merely addressed the appellant’s arguments that the claims do not recite a mathematical concept in the appellant’s arguments dated June 22, 2021 which were provided in response to the Non-Office Action dated March 22, 2021 which did state that the claims were directed to both a “Mathematical Concept” and a “Certain Methods of Organizing Human Activity”. After the Non-Final Rejection and before the Final rejection the current examiner inherited this case from another examiner that was rejecting the case using both abstract idea buckets (i.e., grouping). Upon reviewing the claims and the previous rejection, the examiner determined that while the claims do recite mathematical concepts they do so in the context of analyzing data in the performance of organizing a human activity and a such were wholly encompassed within the “Certain Methods of Organizing Human Activity” bucket. In an effort to simplify the issue for the appellant removed the mention of the claims falling within the “Mathematical Concept” bucket in the 35 USC 101 analysis found in the Final Office Action dated October 5, 2021.  However, the examiner still contends that the analysis of data is performed using mathematical concepts such as using mathematical relationships (generating a matrix), mathematical concepts (determining probability values) and mathematical calculations (estimating distributions based on the probability values) and informed the appellant of such in the Response to Arguments found in the Final Office Action dated October 5, 2021. 

The appellant argues, with regard to claim 1 and its dependent claims, that the claims provide a practical application and thus satisfies the requirements of Step 2A, Prong 2.
The appellant asserts that the claims are directed to an inherently technical process that generates a report that provide more accurate data representative of the distribution of media impression across different demographics than is possible based on either (1) data collected from panelists or (2) census data collected by a database proprietor.
The examiner disagrees.  
First, while it is true that any time you include two different data sources in a new analysis the results of the analysis will likely be different (e.g. a different distribution) than the analysis of a single data source alone.  The results of the new analysis are not inherently more accurate.  The accuracy of such a new analysis is dependent on the amount of data and the number of errors or inaccuracies in each dataset and as such could be more accurate, less accurate or have the same accuracy as the analysis when performed on the single data source.  While the examiner agrees that using more data will usually result in a more accurate result such a result is not inherent. As admitted by the appellant in the Appeal Brief on page 17, lines 10-17 the actual gathering of the human activity (media impressions) directly from the user is not part of claims scope. Instead the claims merely access a database the data collected from panelists (panelist data) and census data (misattributed census distribution). As such, the accuracy of each of these types of data is outside the scope of the claimed invention. Without a mechanism to ensure the accuracy of this data, there is no way the claimed invention can guarantee that a more accurate data representative of the distribution of media impression across different demographics is achieved.  For example, Paragraph 20 of the appellant’s specification indicates that it is likely that a portion of the census data (misattributed census distribution) were credited to the wrong person.  This means it is still possible that no misattribution credits are contained, and using the panelist data would not result in more accurate data.  Paragraph 21 of the appellant’s specification indicates that panelist data is less likely to have misattributions because they typically confirm the identity of the individuals accessing media vie devices being monitored. Thus, the appellant admits that the panelist data is not guaranteed to have less misattribution but instead is likely.  This, is dependent on the mechanism used by the AME to verify the user’s identity when they are performing the interactions.  However, as we know from the Appeal Brief on page 17, lines 10-17 the actual gathering of the human activity (media impressions) directly from the user is not part of claims scope.  Thus, there is no way the claimed invention can guarantee that the practicing of the claimed invention generates a report that provide more accurate data representative of the distribution of media impression across different demographics than is possible based on either (1) data collected from panelists or (2) census data collected by a database proprietor.
Second, the argued inherently technological process is directed generating a report based on the way in which the gathered data is analyzed and results determined from the analysis.  This would clearly be merely an improvement to analysis of data and the results of the analysis and as such is merely an improvement to the abstract idea.  In order to overcome a 35 USC 101 rejection under Step 2A, Prong 2 a technological improvement can only be achieved through the use of the “additional elements”.  Any improvement that is an improvement to the abstract idea is an improvement in ineligible subject matter.  Thus, even assuming that the collection of data and analysis of said data results in more accurate data that is then included in a report, all such improvements are a result of either an improvement in the data gathered or the analysis of said data and as such is an improvement to the abstract idea and merely considered an innovation in ineligible subject matter (see SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract).  The appellant’s invention merely obtains data from a database and/or receives such data, analyzes the data to determine results and generates a report.  As such, the scope of the claim is limited to the device that receives data, analyzes data, determines results, and generates a report.  Any limitations directed to how the devices, that transmit the received data, obtained said data is therefore outside the scope of the appellant’s invention and does not limit the scope of the appellant’s invention.  Thus, assuming that the first computing device and second computing device gather information via the use of cookies and then transmits this cookie data does not limit the scope of the appellant’s invention.  As such, the appellant cannot overcome the 35 USC 101 rejection under Step 2A, Prong 2 based on a specific arrangement of devices because the appellant’s invention is limited to the single device.  Had the Appellant amended the claims to include an apparatus comprising: a first computing device and the steps it performs; a second computing device and the steps it performs; a server and the steps it performs, and a processing platform and the steps it performs, then an argument might be made that the specific arrangement of devices result in a technological improvement that transforms the abstract idea into a practical application.  However, the claims as currently written are directed solely to the processing platform and as such claim the performance of an abstract idea applied on a general-purpose computer. Thus, the claims are clearly directed to an abstract idea because the argued improvement achieved using an inherently technical process is merely an improvement to the abstract idea and as such is an improvement in ineligible subject matter.  
The claims are unambiguously limited to a practical application of technology that provides a meaningful limit on any judicial exception that could be imaged as present, and can in no way be reasonably seen to be a mere drafting effort seeking to monopolize any judicial exception.
The examiner disagrees.  The examiner has identified all “additional elements” that are not considered part of the abstract idea itself.  These elements are at least one memory; instructions in the apparatus; processor circuitry to execute the instructions; a database; a first computing devices; cookies; a server of a database proprietor, a second computing devices.  The scope of invention itself comprises are at least one memory; instructions in the apparatus; processor circuitry to execute the instructions; and a database (e.g. a general-purpose computer). How the panelist data and misattributed census distribution was obtained or when it came from prior to being stored in the database are outside the scope of the appellants claims.  Thus, the identified “additional elements” of a first computing devices; cookies; a server of a database proprietor, and second computing devices are not part of the scope of the claimed invention itself and therefore are given little if any weight with regard to integrating the judicial exception into a practical application because they are assumed to have performed their functions prior to the accessing performed by the claimed invention and have not been positively recited as part of the claimed invention itself.  As such, the claims merely recite applying the identified abstract idea using a general-purpose computer which is not indicative of integration into a practical application.  The claims appear to recite an improvement to an abstract idea and not an improvement to the functioning of a computer or to any other technology or technical field which is not indicative of integration into a practical application. The claims merely link the judicial exception (abstract idea) to a particular technological environment (the first computing devices; the cookies; the server of a database proprietor, and the second computing devices) but do not incorporate these additional elements within the scope of the claims in any meaningful way which is not indicative of integration into a practical application. As such, based the preponderance of the evidence, the claims do not transform the abstract idea into a practical application. Given that the scope of the claim is limited to the accessing of a database of panelist data and misattributed census data and performing the abstract idea on these two types of data, the claims appear to be a mere drafting effort to monopolize the judicial exception for use with any type of panelist data and misattributed census data obtain from any source in any manner. 
The appellant argues, with regard to claim 1 and its dependent claims, that the claims recite significantly more than an abstract idea under Step 2B.
The appellant argues that the claims are similar to BASCOM and as such recite significantly more.
The examiner disagrees. The claims of BASCOM bear no resemblance to the claims of the instant application.  In BASCOM, the claims positively recited both a local client computer and the functions it performed as well a remote ISP server and the functions it performed.  With both “additional elements” and their functions clearly within the scope of the claims, the court characterized the inventive concept described and claimed in the patent as the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each end user, which allegedly gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server. Therefore, the court held that the specific method claimed of filtering Internet content cannot be said, as a matter of law, to have been conventional or generic.  The court also found that if the claims were directed to merely filtering content on the client device that it would have been considered an abstract idea on page 12, lines 17-20 (“We agree with the district court that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior, similar to concepts previously found to be abstract). As such, it is clear that in BASCOM, it was the specific arrangement of devices and the steps performed by each resulted in a practical application.  In contrast, the instant claims recite a general-purpose computer performing the abstract idea.  The additional elements of the first computing devices; the cookies; the server of a database proprietor, and the second computing devices and the steps they perform are outside of the scope of the claimed invention and as such cannot be considered a specific arrangement of devices that make up the claimed invention. Instead they are a group of devices that are already assumed to exist by the appellant, that have provided the information that is in the database that is accessed by the claimed invention. Thus, if any similarity exists between the BASCOM decision and the instant claims it would appear to be in support of the examiner’s decision that gathering data, analyzing the data, determining results based on the analysis, and generating tailored content (a report) based on the results using a general-purpose computer is merely an abstract idea.
The appellant argues that claims 9 and its dependent claims as well as claim 15 and its dependent claims are not directed to an abstract idea for the same reasons.
The examiner relies on the arguments above as support that claims 9 and its dependent claims as well as claim 15 and its dependent claims are clearly directed to an abstract idea.

For the above reasons, it is believed that the rejections should be sustained.




Respectfully submitted,
/John Van Bramer/Primary Examiner, Art Unit 3621
Conferees:
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        

/SCOTT D GARTLAND/
TQAS Detailee

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.